DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive system of the air purifier must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pub. 20200297180 A1) .
With respect to claim 1, Kang discloses: An autonomous cleaning robot (500, fig. 15) comprising: a drive system ([0516]) to move the autonomous cleaning robot about a floor surface in a space; a cleaning system ([0516]) to clean a floor surface in the space as the drive system moves ([0091]) the autonomous cleaning robot about the floor surface; and a controller ([0099]) configured to execute instructions to perform one or more operations comprising: initiating a cleaning mission to clean the floor surface in the space ([0099]), and transmitting a signal to control ([0105] is where the robot cleaner transmits a signal to the air purifier 1, 2, or 3; [0121] is where the air purifier placement is optimized using the map information; and [0124] is where the zone information from the mapping process is used to control the operation of the air purifier – fan speed) an operation of an air purifier remote from the autonomous cleaning robot as the autonomous cleaning robot performs ([0011] states the map is generated during the cleaning operation and is continuously updated) the cleaning mission.
With respect to claim 2, Kang discloses: wherein transmitting the signal to control the operation of the air purifier comprises: causing the air purifier to initiate a first mode of the air purifier, the air purifier operable in the first mode and in a second mode, wherein a fan speed of the air purifier in the first mode is greater ([0124] states that the generated map information is used to control fan speed) than the fan speed of the air purifier in the second mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Eguchi-1 (JP 2010249328 A) and Eguchi-2(JP 2010162263 A).
With respect to claim 3, Kang does not teach that transmitting the signal to control the operation of the air purifier comprises: causing the air purifier to activate in response to the autonomous cleaning robot being in a room in which the air purifier is located.
Eguchi-1, in the same field of endeavor, teaches the concept ([0052]) of having an cleaning robot 4B cooperate with an air cleaner 4A (air purifier), wherein the devices are located in the same room and operate cooperatively ([0008]).
Eguchi-2, in the same field of endeavor, teaches the concept of having a cleaning robot (cleaning robot 6, explained by [0025], also collectively referred to as dust removing device 4 in [0031]), wherein each dust removing device has an infrared transmitter ([0033]), such that the infrared signal is received by other dust removing devices in the same room ([0038]) including an air cleaner 8 (air purifier), so that the devices can coordinate ([0038]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated the concept of having the cleaning robot operate with an air purifier at the same time and in the same room, cooperatively as taught by Eguchi-1, for the purpose of enhancing dust collection (Eguchi-1,[0008]) and to have incorporated the transmitted signal to be received by the air purifier, as taught by Eguchi-2, for the purpose of enabling the devices to determine that other air cleaning devices are in the same room to facilitate coordination ([Eguchi-2, [0038]) into the cleaning robot of Kang.
Claim(s) 4, 6, 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Angle (US  Pub 20140207282 A1)
With respect to claim 4 and 8, Kang does not disclose the concept having a cleaning robot receiving data to cause the autonomous cleaning robot to perform a cleaning operation, the cleaning operation selected based on at least data indicative of air quality measured by the air purifier and wherein the one or more operations further comprises: receiving data indicative of priorities for cleaning a plurality of rooms in the space during the cleaning mission, the plurality of rooms comprising the room, the priorities selected based on at least values of air quality in the plurality of rooms in the space
Angle, in the same field of endeavor, teaches the concept of having a cleaning robot (mobile robot) receiving data (including from stationary sensors, including an air purifier in [0050]) to cause (by way of room prioritization in [0042]) the autonomous cleaning robot to perform a cleaning operation, the cleaning operation selected based on at least data indicative of air quality measured by the air purifier, and wherein the one or more operations further comprises: receiving data indicative of priorities for cleaning a plurality of rooms in the space during the cleaning mission, the plurality of rooms comprising the room, the priorities selected based on at least values of air quality in the plurality of rooms in the space.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the concept of receiving information from networked sensors to determine when to run the mobile robot, as this provides an advantage of having cleaning prioritized based on the received information (Angle, [0042]).
With respect to claims 6 and 7, Kang does not disclose the concept of having a cleaning robot  with an air quality sensor to measure air quality in the space as the drive system moves the autonomous cleaning robot moves about the floor surface, wherein the one or more operations comprises: initiating a mission in which the autonomous cleaning robot moves about the floor surface while using the air quality sensor to measure the air quality while the cleaning system is inactive.
Angle teaches the concept of having a cleaning robot  with an air quality sensor ([0075]) to measure air quality in the space as the drive system moves the autonomous cleaning robot moves about the floor surface, wherein the one or more operations comprises: initiating a mission ([0128]) in which the autonomous cleaning robot moves about the floor surface while using the air quality sensor to measure the air quality while the cleaning system is inactive.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang the concept of having a mobile robot wit an air quality sensor and to have the mobile robot initiate a mission wherein the mobile robot collects sensor data without cleaning, so that a stationary air purifier can be activated based on those readings ([0128]) as the mobile robot can determine whether parameters are out of range.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Angle and Erkek (EP 3412191 A1)
Kang in view of Angle does not teach the concept of receiving data to cause the autonomous cleaning robot to perform a cleaning operation at a scheduled time, the scheduled time selected based on at least data indicative of air quality measured by the air purifier.
Erkek, in the same field of endeavor, teaches the concept ([0011], the pollen data is stored on an external web server, which is analogous to the concept of networked stationary sensors in Angle, or alternatively as taught by Erkek, by an external remote sensor) of receiving data to cause the autonomous cleaning robot to perform a cleaning operation at a scheduled time (in this case planning, at dates and times), the scheduled time selected based on at least data indicative of air quality (in view of the teachings of Angle, wherein the cleaning is prioritized by information from sensors, including stationary sensors like that of an air purifier – see rejection for claim 4) measured by the air purifier.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated into Kang in view of Angle the concept of scheduling cleaning based on sensor information so that cleaning can be done more frequently when there is an increased need (Erkek [0011]) based on current sensor information.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Angle. 
Kang does not disclose the concept of a sensor to detect debris in the space, wherein transmitting the signal to control the operation of the air purifier comprises transmitting data indicative of the detected debris.
Angle teaches that the air quality readings ([0118]) can comprise information about debris (dust), with the sensor as part of a mobile robot. In [0128], the air quality readings are used to control the operation of an air purifier. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang the concept of having a mobile robot wit an air quality sensor and to have the mobile robot initiate a mission wherein the mobile robot collects sensor data without cleaning, so that a stationary air purifier can be activated based on those readings ([0128]) as the mobile robot can determine whether parameters are out of range.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Buil (EP 3578887 A1). 
Kang does not disclose that the cleaning robot further comprises a sensor to detect a floor type in the space, wherein transmitting the signal to control the operation of the air purifier comprises transmitting data indicative of the detected floor type.
Buil teaches the concept of a floor type sensor in a mobile robot ([0034]) used to control an indoor air quality device ([0011]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang the concept of transmitting a floor type to an air quality control device (the air purifier of Kang), because the floor type has an impact on the amount of dust  in the air (Buil, [0012]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Eguchi-1 in view of Eguchi-2.
Eguchi-1, discloses the concept ([0052]) of having an cleaning robot 4B cooperate with an air cleaner 4A (air purifier), wherein the devices are located in the same room and operate cooperatively ([0008]).
Eguchi-2, teaches the concept of having a cleaning robot (cleaning robot 6, explained by [0025], also collectively referred to as dust removing device 4 in [0031]), wherein each dust removing device has an infrared transmitter ([0033]), such that the infrared signal is received by other dust removing devices in the same room ([0038]) including an air cleaner 8 (air purifier), so that the devices can coordinate ([0038]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated into Eguchi-1 the transmitted signal to be received by the air purifier, as taught by Eguchi-2, for the purpose of enabling the devices to determine that other air cleaning devices are in the same room to facilitate coordination ([Eguchi-2, [0038]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Eguchi-1 in view of Eguchi-2 and further in view of Erkek.
Eguchi-1 in view of Eguchi-2 does not teach the concept of synchronizing a schedule of the air purifier with a schedule of the autonomous cleaning robot.
Erkek, in the same field of endeavor, traches the concept of setting the schedule of a cleaning robot based on sensor information ([0011]).
Thus, by scheduling the cleaning robot and having the cleaning robot cooperative operate with the air purifier, as in Eguchi-1 and Eguchi-2, the schedule of an air purifier is synchronized with a schedule of the cleaning robot.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated into Eguchi-1 and Eguchi-2 the concept of scheduling cleaning based on sensor information so that cleaning can be done more frequently when there is an increased need (Erkek [0011]) based on current sensor information.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Eguchi-1 in view of Eguchi-2 and further in view of Angle.
With respect to claim 13, Eguchi-1 in view of Eguchi-2 does not teach the concept of receiving data indicative of an occupant schedule indicating a time period in which an occupant is absent from the room in the space; and initiating the cleaning mission of the autonomous cleaning robot only during the time period.
Angle, in the same field of endeavor, teaches the concept of ([0045]) receiving data indicative of an occupant schedule indicating a time period in which an occupant is absent from the room in the space; and initiating the cleaning mission of the autonomous cleaning robot only during the time period.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated into Eguchi-1 and Eguchi-2 the concept of receiving an occupant schedule so that cleaning can be done based on the behaviors (Angle, [0045]) of the occupants. 
With respect to claim 14, Eguchi-1 in view of Eguchi-2 does not teach the concept of receiving, from a plurality of air quality sensors in the space, data indicative of values of air quality in a plurality of rooms in the space.
Angle teaches the concept of not teach the concept of receiving, from a plurality of air quality sensors in the space ([0075]), data indicative of values of air quality in a plurality of rooms in the space, which can be used to control a robotic cleaner.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated into Eguchi-1 and Eguchi-2 the concept of receiving data from a plurality of air sensors in a space as this provides for (0075) evaluating and generating recommendations or plans for addressing conditions in the living space and controlling conditions in the living space.
Claim(s) 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Eguchi-1 and Eguchi-2
Kang discloses an air purifier comprising: a base (1, fig. 1) to support the air purifier above a floor surface in a space; a fan (24, fig 5) system to draw air into the air purifier; a filter (23) to capture particles in the air drawn into the air purifier by the fan system; and an controller (400, [0066] – parts renumbered in [0065]).
With respect to claim 15, Kang does not disclose the concept of adjusting a setting of the fan system in response to an autonomous cleaning robot, during a cleaning mission, entering into a region in the space within which the air purifier is located.
Eguchi-1 and Eguchi-2, teaches the concept of adjusting a setting of the fan system in response to an autonomous cleaning robot, during a cleaning mission, entering into a region in the space within which the air purifier is located.
Eguchi-1, in the same field of endeavor, teaches the concept ([0052]) of having an cleaning robot 4B cooperate with an air cleaner 4A (air purifier), wherein the devices are located in the same room and operate cooperatively ([0008]).
Eguchi-2, in the same field of endeavor, teaches the concept of having a cleaning robot (cleaning robot 6, explained by [0025], also collectively referred to as dust removing device 4 in [0031]), wherein each dust removing device has an infrared transmitter ([0033]), such that the infrared signal is received by other dust removing devices in the same room ([0038]) including an air cleaner 8 (air purifier), so that the devices can coordinate ([0038]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated the concept of having the cleaning robot operate with an air purifier at the same time and in the same room, cooperatively as taught by Eguchi-1, for the purpose of enhancing dust collection (Eguchi-1,[0008]) and to have incorporated the transmitted signal to be received by the air purifier, as taught by Eguchi-2, for the purpose of enabling the devices to determine that other air cleaning devices are in the same room to facilitate coordination ([Eguchi-2, [0038]) into the cleaning robot/air purifier system of Kang.
It is noted that the examiner considers turning on the air purifier adjusting the speed of the fan, as the air purifier is controlled from where the fan is stopped (speed = 0) to some moving speed. It is also noted that the signal of Eguchi-2 indicates to the air purifier that the cleaning robot is in the room, it also means that when the cleaning robot is not in the room, there is no signal, and also because the mobile robot, is by its nature mobile, it can enter the room, and the signal is thus detected by the air purifier, which then causes the cooperative actions.
With respect to claim 16, Kang in view of Eguchi-1 and Eguchi-2 teaches wherein adjusting the setting of the fan system comprises initiating a first mode of the air purifier, the air purifier operable in the first mode and in a second mode, wherein a fan speed of the air purifier in the first mode is greater (speed not zero) than the fan speed of the air purifier in the second mode (speed = 0 in first mode).
Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang,  Eguchi-1 and Eguchi-2 in view of Angle.
Kang, Eguchi-1 and Eguchi-2  does not disclose the concept of receiving data indicative an air quality measured by an air quality sensor of the autonomous cleaning robot; and activating the fan system in response to the measured air quality.
Angle teaches the concept of having a cleaning robot  with an air quality sensor ([0075]) to measure air quality in the space as the drive system moves the autonomous cleaning robot moves about the floor surface, wherein the one or more operations comprises: initiating a mission ([0128]) in which the autonomous cleaning robot moves about the floor surface while using the air quality sensor to measure the air quality while the cleaning system is inactive.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang , Eguchi-1 and Eguchi-2  the concept of having a mobile robot with an air quality sensor and to have the mobile robot initiate a mission wherein the mobile robot collects sensor data without cleaning, so that a air purifier can be activated based on those readings ([0128]) as the mobile robot can determine whether parameters are out of range.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Eguchi-1 and Eguchi-2 in view of Angle. 
Kang, Eguchi-1 and Eguchi-2  does not disclose the concept of adjusting the setting of the fan system based on at least data indicative of debris detected in the space by the autonomous cleaning robot
Angle teaches that the air quality readings ([0118]) can comprise information about debris (dust), with the sensor as part of a mobile robot. In [0128], the air quality readings are used to control the operation of an air purifier. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang , Eguchi-1 and Eguchi-2  the concept of having a mobile robot with an air quality sensor (which measures debris) and to have the mobile robot initiate a mission wherein the mobile robot collects sensor data without cleaning, so that a air purifier can be activated based on those readings ([0128]) as the mobile robot can determine whether parameters are out of range.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Eguchi-1 and Eguchi-2 in view of Buil.
Kang, Eguchi-1 and Eguchi-2  does not disclose the concept of adjusting the setting of the fan system based on at least data indicative of a floor type in the space by the autonomous cleaning robot.
Buil teaches the concept of a floor type sensor in a mobile robot ([0034]) used to control an indoor air quality device ([0011]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang , Eguchi-1 and Eguchi-2   the concept of transmitting a floor type to an air quality control device (the air purifier of Kang), because the floor type has an impact on the amount of dust in the air (Buil, [0012]), and as a result, whether the fan operates to control the dust can be based on this parameter (as taught by Kang in [0069], air quality can impact the operation of the air purifier, including fan speed).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Eguchi-1 and Eguchi-2 in view of Chen (CN 111856951 A)
Kang, Eguchi-1 and Eguchi-2 does not disclose that the air purifier has a drive system to  move the air purifier about the floor surface.
Chen teaches of an air purifier (61) with a drive system (motion unit 614) to cause the air purifier to move ([0081] the smart air purifier can follow the robot cleaner)  along a surface. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated into Kang , Eguchi-1 and Eguchi-2   (the air purifier of Kang) a drive system so that the air purifier can move along with the cleaning robot (Chen, [0081]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ebrahimi Afrouzi (US 20210089040 A1) teaches the concept of having a floors sensor ([0516]) that can also function as a debris sensor. This can also be used for mapping, and in view of the teachings of Kang, it could also mean that this mapping data from the debris sensor could be used to control an air purifier
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                            



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723